Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 1 of 34




                       Exhibit C
        Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 2 of 34




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                                     Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                                       6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
               Plaintiff,
                                                                       6:20-cv-00815-ADA
                                                                       6:20-cv-00816-ADA
v.
                                                                       6:20-cv-00902-ADA
                                                                       6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                     JURY TRIAL DEMANDED
               Defendant.

     DEFENDANT JUNIPER NETWORKS, INC.'S OBJECTIONS AND RESPONSES TO
                PLAINTIFF’S FIRST SET OF INTERROGATORIES

        Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Juniper Networks,

Inc. (“Juniper”) hereby objects and responds as follows to Plaintiff WSOU Investments, LLC d/b/a

Brazos Licensing and Development’s (“Brazos”) First Set of Interrogatories. These objections

and responses are made based on information reasonably available to Juniper at the present time.

Juniper reserves the right to supplement these responses if and when additional information

becomes available.

                 OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

        Juniper makes the following objections, whether or not separately set forth in response to

each interrogatory, to each and every instruction, definition, and question posed in the

interrogatories. By responding to any of the interrogatories or failing to specifically refer to or

specify any particular objections in response to a particular interrogatory, Juniper does not waive

any of these objections, or admit or concede the appropriateness of any purported interrogatory or

any assumptions contained therein.

        1.     Juniper objects to the Interrogatories, and to the Definitions and Instructions set

forth therein, to the extent that they purport to impose any obligations upon Juniper beyond the


                                                                                            Page | 1
         Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 3 of 34




Federal Rules of Civil Procedure, the Local Rules of the United States District Court for the

Western District of Texas, and the Order Governing Proceedings in these cases (the “Applicable

Rules”). Subject to and without waiving any objections, in responding to the Interrogatories,

Juniper will construe the Interrogatories in accordance with the Applicable Rules and a reasonable

interpretation of the Interrogatories, to the extent discernible, applying the plain meaning of its

terms.

         2.    Juniper objects to the Interrogatories, including the Definitions and Instructions set

forth therein, to the extent that they request disclosure of information that falls within the scope of

the attorney-client privilege, the work-product doctrine, the common interest or joint defense

privilege or any other applicable privilege or immunity, or that otherwise are exempted from

disclosure. Juniper hereby claims such privileges and protections to the extent implicated by the

Interrogatories and excludes privileged or protected material from their responses to the

Interrogatories. Any disclosure of any such privileged or protected material in response to the

Interrogatories is inadvertent and not intended to waive those privileges and protections.

         3.    Juniper objects to the Interrogatories, including the Definitions and Instructions set

forth therein, to the extent that they purport to require Juniper to conduct anything beyond a

reasonable and diligent search for reasonably accessible documents (including electronic

documents) from reasonably available sources (including electronic sources) where responsive

documents reasonably would be expected to be found. Juniper’s Responses are based upon (i) a

reasonable search and investigation of facilities and files that could reasonably be expected to

contain responsive information; and (ii) inquiries of Juniper’s employees and/or representatives

who could reasonably be expected to possess responsive information. Unless otherwise stated or




                                                                                                Page | 2
        Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 4 of 34




agreed, Juniper’s responses are not based on archived materials or other information that is

inaccessible to Juniper during its ordinary course of business. Fed. R. Civ. P. 26(b)(2)(B).

       4.      Juniper objects to the Interrogatories, including the Definitions and Instructions set

forth therein, to the extent that they purport to require Juniper to draw subjective or legal

conclusions, or are predicated on subjective or legal conclusions or arguments. Subject to and

without waiving any objections, Juniper states that any response, identification of documents or

provision of information in response to the Interrogatories is not intended to provide, and shall not

constitute or be construed as providing, an admission concerning any of the terms used in the

Interrogatories.

       5.      Juniper objects to the Interrogatories, including the Definitions and Instructions set

forth therein, to the extent that they seek information that is cumulative or duplicative of other

discovery sought by Brazos.

       6.      Juniper objects to the Interrogatories, including the Definitions and Instructions set

forth therein, to the extent that they seek information that is not in Juniper’s possession, custody,

or control, or is equally available and/or in the possession, custody, or control of Brazos or any

third person or entity.

       7.      Juniper objects to the Interrogatories, including the Definitions and Instructions set

forth therein, to the extent that the Interrogatories, Definitions, or Instructions contain inaccurate,

incomplete, or misleading descriptions of the facts, persons, relationships and/or events underlying

the action. Juniper further objects to the Interrogatories, including the Definitions and Instructions

set forth therein, to the extent that they assume the existence of facts that do not exist or the

occurrence of events that did not take place. Any response, identification of documents, or

provision of information in response to the Interrogatories is not intended to provide, and shall not




                                                                                                Page | 3
        Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 5 of 34




constitute or be construed as providing, an admission that any factual predicates stated in the

Interrogatories are accurate.

       8.      Juniper objects to the Interrogatories, including the Definitions and Instructions set

forth therein, to the extent they are compound and comprise discrete subparts resulting in separate

Interrogatories. Juniper further objects to each Interrogatory to the extent it comprises multiple

discrete subparts for the purpose of circumventing the limit on the number of Interrogatories

imposed in this lawsuit. See Fed. R. Civ. P. 33(a)(1); Advisory Committee Notes on 1993

Amendment to Rule 33 (“Parties cannot evade” Interrogatory limits “through the device of joining

as ‘subparts’ questions that seek information about discrete separate subjects.”). Juniper reserves

the right to object to future discovery on the basis that it exceeds the limits imposed by the

Applicable Rules.

       9.      Juniper objects to the definitions of “Juniper,” “Defendant,” “You,” and “Your” on

the grounds that the definitions are overbroad, unduly burdensome, and vague, including without

limitation to the extent that they purport to include any predecessor, successor, subsidiary, parent,

and affiliate of Juniper, and “all past and present officers, directors, trustees, employees, agents,

consultants, attorneys, patent agents, entities acting in joint venture, licensing, or partnership

relationship with Juniper in any country.”

       10.     Juniper objects to the definition of “Accused Products” as overly broad, unduly

burdensome, vague and ambiguous, including without limitation to the extent that it purports to

include products which Brazos has not accused of infringement and/or appears to improperly shift

the burden to Juniper to identify what systems and components Brazos contends are accused of

infringement. Juniper will respond to these interrogatories based on its understanding of the




                                                                                              Page | 4
        Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 6 of 34




products accused of infringement in Brazos’s Infringement Contentions, to the extent Juniper is

able to make such a determination.

       11.     Juniper objects to the definition of “Document” on the basis that it is vague,

ambiguous, and unduly broad. Juniper further objects to the definition to the extent it differs

materially from its plain meaning such that it renders Interrogatories in which it is used vague and

ambiguous. Juniper further objects to Interrogatories that incorporate this term or rely on the

provided definition of this term to substantially modify or expand the scope of such Interrogatories

in a manner that would render them vague, ambiguous, overly broad, and impose burdens or

requirements upon Juniper that exceed or differ from the requirements of the Applicable Rules,

particularly insofar as the definition purports to require the disclosure of information that is not

proportional to the needs of this case. Juniper further objects to the definition of “Document” to

the extent it is inconsistent with any ESI discovery order entered in this case or other applicable

limits on custodial discovery. Juniper’s responses to Interrogatories seeking evidence regarding

custodial email and other communications shall be limited to the evidence subject to the ESI

discovery limitations, if any, entered in this matter.

       12.     Juniper objects to the definition of “Communication” on the basis that it is vague,

ambiguous, and unduly broad. Juniper further objects to the definition to the extent it differs

materially from its plain meaning such that it renders Interrogatories in which it is used vague and

ambiguous. Juniper further objects to Interrogatories that incorporate this term or rely on the

provided definition of this term to substantially modify or expand the scope of such Interrogatories

in a manner that would render them vague, ambiguous, overly broad, and impose burdens or

requirements upon Juniper that exceed or differ from the requirements of the Applicable Rules,

particularly insofar as the definition purports to require the disclosure of information that is not




                                                                                             Page | 5
        Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 7 of 34




proportional to the needs of this case. Juniper further objects to the definition of “Communication”

to the extent it is inconsistent with any ESI discovery order entered in this case or other applicable

limits on custodial discovery. Juniper’s responses to Interrogatories seeking evidence regarding

custodial email and other communications shall be limited to the evidence subject to the ESI

discovery limitations, if any, entered in this matter.

       13.     Juniper objects to the definition of the term “Person” on the basis that it is unduly

broad and differs materially from its plain meaning such that it renders Interrogatories in which it

is used vague and ambiguous. Juniper further objects to Interrogatories that incorporate this term

or rely on the provided definition of the term to substantially modify or expand the scope of such

Interrogatories in a manner that would render them vague, ambiguous, overly broad, and impose

burdens or requirements upon Juniper that exceed or differ from the requirements of the Applicable

Rules, particularly insofar as the definition purports to require the disclosure of information that is

not proportional to the needs of this case.

       14.     Juniper objects to Brazos’s Instructions on the basis that they are vague, ambiguous,

overly broad, and unduly burdensome. Juniper objects to the extent Brazos intends to rely on the

Instructions to impose any obligations on Juniper that exceed those set forth in the Applicable

Rules or other orders governing this litigation. For example, Juniper objects to the extent the

Instructions expand the scope of Brazos’s Interrogatories to encompass information that cannot be

discerned based on a reasonably diligent investigation of sources within Juniper’s possession,

custody, or control. Juniper further objects to the extent Brazos’s Instructions demand that Juniper

create data or otherwise create summaries or reorganize its information in a manner that is unduly

burdensome or not reasonably ascertainable based on Juniper’s current resources. Juniper further

objects to the Instructions to the extent they are intended to materially alter the plain meaning and




                                                                                                Page | 6
        Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 8 of 34




scope of the Interrogatory and/or to the extent they render them impermissibly compound. By

providing reasonable, good faith responses to Brazos’s Interrogatories, Juniper does not agree to

assume the burden imposed by the Instructions to the extent they seek additional information or

require additional discovery from Juniper beyond that reasonably contemplated by the specific

Interrogatories themselves.

        15.    Juniper also objects to Brazos’s Instructions to the extent that they call for

information protected by the attorney-client privilege or attorney work-product. Juniper further

objects to the Instructions as unduly burdensome to the extent they request that Juniper conduct

anything other than a reasonable and diligent inquiry. Juniper also objects to the Instructions to

the extent they render the proposed Interrogatory vague, ambiguous, overly broad, improperly

compound, and/or unduly burdensome.          Juniper shall provide reasonable responses to the

Interrogatory to the extent practicable based on a reasonably diligent investigation commensurate

with its discovery obligations as established by the Applicable Rules and orders governing this

case.

        16.    Juniper objects to the Interrogatories on the grounds and to the extent that they

demand Juniper provide information or produce documents containing confidential information of

third parties. Juniper will not provide such information or produce such documents absent a

protective order governing their confidentiality.

        17.    Juniper notes that the Court has not yet construed the claims, discovery is ongoing

and Juniper has not yet completed its investigation of the matters at issue in this action. Juniper

reserves the right to modify, supplement, change or amend its responses after the Court has issued

its claim construction order, and once Juniper has conducted the necessary discovery and

investigation. Juniper responds to each and every interrogatory based on its current knowledge,




                                                                                            Page | 7
        Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 9 of 34




information, and belief based on its investigation as of the date of the response; however, Juniper’s

investigation into the issues of this action remains ongoing. Juniper reserves the right to

supplement or amend its responses without prejudice pursuant to Rule 26(e).

        18.     Juniper’s responses are not to be construed as an admission that any of the requested

information exists, that any information is admissible, relevant or proportional to the needs of the

case, or that any contention or assumption contained in the interrogatories, whether implicit or

explicit, is correct.

        19.     Juniper incorporates by reference its Objections to the Definitions and Instructions

in each of the specific responses set forth below.

                         SPECIFIC OBJECTIONS AND RESPONSES

        Juniper expressly incorporates the above objections as though set forth fully in response to

each of the following interrogatories, and, to the extent that they are not raised in the particular

response, Juniper does not waive those objections.

INTERROGATORY NO. 1:

        Please Identify each Accused Product, including all names and/or corresponding product

reference numbers.

RESPONSE TO INTERROGATORY NO. 1:

        Juniper incorporates by reference its Objections to the Definitions and Instructions. Juniper

also objects on the basis that Brazos’s Infringement Contentions are insufficient and do not put

Juniper on notice of the functionalities accused of infringement. Juniper further objects to this

interrogatory on the grounds that (i) it is vague and ambiguous, including without limitation with

respect to the terms and phrases “Accused Product” and “product reference numbers”; (ii) it is

overbroad, unduly burdensome, and oppressive; (iii) it seeks information that is not relevant to the

claims or defenses in this action and not proportional to the needs of the case, and specifically not

                                                                                              Page | 8
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 10 of 34




relevant or proportional to the needs of deciding Juniper’s motion to transfer; (iv) it is compound

and contains multiple discrete subparts; and (v) it seeks information protected from disclosure by

attorney-client privilege, attorney work product protection, common interest privilege, or any other

legal privilege or protection. Juniper further objects to this request as calling for information that

is not relevant to the four private and four public factors district courts consider when analyzing a

motion to transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       The Accused Products are: EX Series Switches, QFX Series Switches, MX Series 5G

Universal Routing Platform, PTX Series Routers, ACX Series Universal Metro Routers, SRX

Series Services Gateways, Packet Optical Products, Packet Optical Transport Products, and NFX

Series Network Services Platform. The accused features which may be used on one or more of

the Accused Products are: IS-IS and Multicast, Virtual Chassis, WANDL IP/MPLSView, Generic

MPLS & Bidirectional Transport LSP, Optical Switching, MAC-flush in VPLS, and Spanning-

Tree Protocol.

INTERROGATORY NO. 2:

       Please Describe Juniper’s practices for storing, maintain, and retaining Documents and

records, including hard-copies and electronic copies.

RESPONSE TO INTERROGATORY NO. 2:

       Juniper incorporates by reference its Objections to the Definitions and Instructions,

including but not limited to the objection to the definition of “Document.” Juniper objects to this

interrogatory on the grounds that (i) it is vague and ambiguous, including without limitation with

respect to the terms and phrases “storing, maintain [sic], and retaining,” “Documents,” “records,”

“hard-copies,” and “electronic copies”; (ii) it is overbroad, unduly burdensome, and oppressive,




                                                                                               Page | 9
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 11 of 34




including without limitation to the extent that it asks Juniper to describe company-wide document

storage practices; (iii) it seeks information that is not relevant to the claims or defenses in this

action and not proportional to the needs of the case, and specifically not relevant or proportional

to the needs of deciding Juniper’s motion to transfer; (iv) it is compound and contains multiple

discrete subparts; and (v) it seeks information protected from disclosure by attorney-client

privilege, attorney work product protection, common interest privilege, or any other legal privilege

or protection. Juniper further objects to this request as calling for information that is not relevant

to the four private and four public factors district courts consider when analyzing a motion to

transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.




                                                                                              Page | 10
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 12 of 34




INTERROGATORY NO. 3:

       Please Describe Juniper’s file-sharing system, including the details of the access provided

to Juniper employees in Texas.

RESPONSE TO INTERROGATORY NO. 3:

       Juniper incorporates by reference its Objections to the Definitions and Instructions

including but not limited to the objection to the definition of “Accused Product.” Juniper objects

to this interrogatory on the grounds that (i) it is vague and ambiguous, including with respect to

the terms and phrases “file-sharing system,” “details,” and “access”; (ii) it is overbroad, unduly

burdensome, and oppressive, including to the extent that it asks Juniper to describe a company-

wide “file-sharing system”; (iii) it seeks information that is not relevant to the claims or defenses

in this action and not proportional to the needs of the case, and specifically not relevant or

proportional to the needs of deciding Juniper’s motion to transfer; (iv) it is compound and contains

multiple discrete subparts; and (v) it seeks information protected from disclosure by attorney-client

privilege, attorney work product protection, common interest privilege, or any other legal privilege

or protection. Juniper further objects to this request as calling for information that is not relevant

to the four private and four public factors district courts consider when analyzing a motion to

transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale




                                                                                              Page | 11
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 13 of 34




headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.

INTERROGATORY NO. 4:

        Please State the number of Juniper’s servers that store information related to the Accused

Products, and Identify the location of each of such server.

RESPONSE TO INTERROGATORY NO. 4:

        Juniper incorporates by reference its Objections to the Definitions and Instructions

including but not limited to the objection to the definition of “Accused Products.” Juniper objects

to this interrogatory to the extent that it improperly attempts to shift the burden to Juniper to

identify what systems and components Brazos contends are accused of infringement. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

with respect to the terms and phrases “Accused Products,” “servers,” and “store information,”; (ii)

it is overbroad, unduly burdensome, and oppressive; (iii) it seeks information that is not relevant

to the claims or defenses in this action and not proportional to the needs of the case, and specifically

not relevant or proportional to the needs of deciding Juniper’s motion to transfer; (iv) it is

compound and contains multiple discrete subparts; and (v) it seeks information protected from

disclosure by attorney-client privilege, attorney work product protection, common interest

privilege, or any other legal privilege or protection. Juniper further objects to this request as calling

for information that is not relevant to the four private and four public factors district courts consider




                                                                                                Page | 12
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 14 of 34




when analyzing a motion to transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th

Cir. 2008).

        Subject to and without waiving the foregoing objections, Juniper responds as follows:

        Juniper has no servers in Texas that store information relating to the Accused Products.

INTERROGATORY NO. 5:

        Please Identify the location of all source code relating to the Accused Products, and the

Identity of the Person(s) most knowledgeable regarding the content and storage of the same.

RESPONSE TO INTERROGATORY NO. 5:

        Juniper incorporates by reference its Objections to the Definitions and Instructions,

including but not limited to the definition of “Accused Product.”              Juniper objects to this

interrogatory to the extent that it improperly attempts to shift the burden to Juniper to identify what

systems and components Brazos contends are accused of infringement. Juniper further objects to

this interrogatory on the grounds that (i) it is vague and ambiguous, including without limitation

with respect to the terms and phrases “source code”, “Accused Products,” “Person(s) most

knowledgeable,” and “content and storage”; (ii) it is overbroad, unduly burdensome, and

oppressive; (iii) it is compound and contains multiple discrete subparts; (iv) it seeks information

protected from disclosure by attorney-client privilege, attorney work product protection, common

interest privilege, or any other legal privilege or protection; and (v) it seeks confidential third party

information. Juniper further objects to this request as calling for information that is not relevant

to the four private and four public factors district courts consider when analyzing a motion to

transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

        Subject to and without waiving the foregoing objections, Juniper responds as follows:




                                                                                                Page | 13
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 15 of 34




       Source code for the Accused Products is located in source code repositories in Sunnyvale,

California; Quincy, Massachusetts; Westford, Massachusetts; and Bangalore, India. The Juniper

employee most knowledgeable about source code content and storage is Software Engineering

Senior Director Murali Vemula. He works in Juniper’s Sunnyvale headquarters, located at 1133

Innovation Way, Sunnyvale, CA 94089.

INTERROGATORY NO. 6:

       Please Identify the three (3) Persons most knowledgeable about each of the following

categories, as related to the Accused Products: the (1) design, (2) development, (3) testing, (4)

manufacture, (5) marketing and advertising, (6) offer for sale or sale, (7) distribution (including

configuration and/or installation), (8) customer support and service, (9) technical support, (10)

training, and (11) licensing.

RESPONSE TO INTERROGATORY NO. 6:

       Juniper incorporates by reference its Objections to the Definitions and Instructions,

including but not limited to its objections to the definition of “Persons” and “Accused Products.”

Juniper objects to this interrogatory to the extent that it improperly attempts to shift the burden to

Juniper to identify what systems and components Brazos contends are accused of infringement.

Juniper further objects to this interrogatory on the grounds that (i) it is vague and ambiguous,

including without limitation with respect to the terms and phrases “Persons most knowledgeable”

and “Accused Products”; (ii) it is overbroad, unduly burdensome, and oppressive, including

without limitation to the extent that it asks Juniper to provide three knowledgeable witnesses about

each of 11 categories relating to each of an undisclosed number of Accused Products; (iii) it seeks

information that is not relevant to the claims or defenses in this action and not proportional to the

needs of the case, and specifically not relevant or proportional to the needs of deciding Juniper’s




                                                                                              Page | 14
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 16 of 34




motion to transfer; (iv) it is compound and contains multiple discrete subparts; and (v) it seeks

information protected from disclosure by attorney-client privilege, attorney work product

protection, common interest privilege, or any other legal privilege or protection. Juniper further

objects to this interrogatory as not limited to an appropriate time and calling for irrelevant

information beyond the scope of jurisdictional and venue discovery. Juniper further objects to this

request as calling for information that is not relevant to the four private and four public factors

district courts consider when analyzing a motion to transfer. See In re Volkswagen of Am., Inc.,

545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.




                                                                                            Page | 15
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 17 of 34




INTERROGATORY NO. 7:

       Please Identify all customers and/or other third parties (including, but not limited to,

partners, authorized resellers, and distributors) in Texas to which Accused Products have been sold

from 2014 to the present, including total unit volumes and revenues associated with such sales.

RESPONSE TO INTERROGATORY NO. 7:

       Juniper incorporates by reference its Objections to the Definitions and Instructions,

including but not limited to its objections to the definition of “Accused Products.” Juniper objects

to this interrogatory to the extent that it improperly attempts to shift the burden to Juniper to

identify what systems and components Brazos contends are accused of infringement. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “customers,” “third parties,” “partners,”

“authorized resellers,” “distributors,” “total unit volumes,” and “revenues”; (ii) it is overbroad,

unduly burdensome, and oppressive, including to the extent that it asks Juniper for information not

within Juniper’s possession, custody, or control; (iii) it seeks information that is not relevant to the

claims or defenses in this action and not proportional to the needs of the case, and specifically not

relevant or proportional to the needs of deciding Juniper’s motion to transfer; (iv) it is compound

and contains multiple discrete subparts; (v) it seeks information protected from disclosure by

attorney-client privilege, attorney work product protection, common interest privilege, or any other

legal privilege or protection; and (vi) it seeks confidential information of third parties. Juniper

further objects to this interrogatory as exceeding the Order Governing Proceedings’ limit of five

interrogatories per side for jurisdictional and venue discovery. Juniper further objects to this

request as calling for information that is not relevant to the four private and four public factors




                                                                                               Page | 16
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 18 of 34




district courts consider when analyzing a motion to transfer. See In re Volkswagen of Am., Inc.,

545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.

INTERROGATORY NO. 8:

       Please Identify the three (3) Persons most knowledgeable about Juniper’s business and/or

sales in Texas.

RESPONSE TO INTERROGATORY NO. 8:

       Juniper incorporates by reference its Objections to the Definitions and Instructions. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “Persons most knowledgeable” and

“Juniper’s business and/or sales”; (ii) it is overbroad, unduly burdensome, and oppressive; and (iii)

it seeks information protected from disclosure by attorney-client privilege, attorney work product




                                                                                             Page | 17
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 19 of 34




protection, common interest privilege, or any other legal privilege or protection. Juniper further

objects to this interrogatory as exceeding the Order Governing Proceedings’ limit of five

interrogatories per side for jurisdictional and venue discovery. Juniper further objects to this

request as calling for information that is not relevant to the four private and four public factors

district courts consider when analyzing a motion to transfer. See In re Volkswagen of Am., Inc.,

545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       The three persons most knowledgeable about Juniper’s business and/or sales in Texas are:

              Dan Redington (Vice President of Sales; Frisco, TX)

              Marcus Jewell (Executive Vice President and Chief Sales Officer; London,

               England)

              Derrell James (Senior Vice President; Dallas, TX)

INTERROGATORY NO. 9:

       Please Identify the three (3) Persons most knowledgeable regarding the use of the Accused

Products with Juniper’s Mist cloud services

RESPONSE TO INTERROGATORY NO. 9:

       Juniper incorporates by reference its Objections to the Definitions and Instructions,

including but not limited to its objection to the definition of “Accused Product.” Juniper objects

to this interrogatory to the extent that it improperly attempts to shift the burden to Juniper to

identify what systems and components Brazos contends are accused of infringement. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “Persons most knowledgeable,” “Accused

Product,” and “Mist cloud services”; (ii) it is overbroad, unduly burdensome, and oppressive; (iii)



                                                                                           Page | 18
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 20 of 34




it seeks information that is not relevant to the claims or defenses in this action and not proportional

to the needs of the case, and specifically not relevant or proportional to the needs of deciding

Juniper’s motion to transfer; (iv) it is compound and contains multiple discrete subparts; and (v) it

seeks information protected from disclosure by attorney-client privilege, attorney work product

protection, common interest privilege, or any other legal privilege or protection. Juniper further

objects to this interrogatory as exceeding the Order Governing Proceedings’ limit of five

interrogatories per side for jurisdictional and venue discovery. Juniper further objects to this

request as calling for information that is not relevant to the four private and four public factors

district courts consider when analyzing a motion to transfer. See In re Volkswagen of Am., Inc.,

545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.




                                                                                              Page | 19
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 21 of 34




INTERROGATORY NO. 10:

       Please Identify the number of Juniper employees that reside in and/or work from Texas,

including a breakdown by office location.

RESPONSE TO INTERROGATORY NO. 10:

       Juniper incorporates by reference its Objections to the Definitions and Instruction. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “reside in and/or work from” and

“breakdown”; (ii) it is overbroad, unduly burdensome, and oppressive; and (iii) it seeks

information protected from disclosure by attorney-client privilege, attorney work product

protection, common interest privilege, or any other legal privilege or protection. Juniper further

objects to this interrogatory as exceeding the Order Governing Proceedings’ limit of five

interrogatories per side for jurisdictional and venue discovery. Juniper further objects to this

request as calling for information that is not relevant to the four private and four public factors

district courts consider when analyzing a motion to transfer. See In re Volkswagen of Am., Inc.,

545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       Juniper has a total of 164 employees who live in or work from Texas. Of those, 13 work

at the Mist office in Austin, 20 work at Juniper’s Granite Park V office in Plano and 1 works at

The Woods office park in Houston. The other 130 Juniper employees located in Texas work from

home (and worked from home pre-pandemic) and are located throughout the state.




                                                                                           Page | 20
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 22 of 34




INTERROGATORY NO. 11:

       Please Identify all third parties (including Entity name and address) in Texas that perform

work on behalf of Juniper, including, but not limited to, third parties that sell, offer to sell,

distribute, configure, service, and/or support Juniper’s products and services.

RESPONSE TO INTERROGATORY NO. 11:

       Juniper incorporates by reference its Objections to the Definitions and Instructions.

Juniper further objects to this interrogatory on the grounds that (i) it is vague and ambiguous,

including without limitation with respect to the terms and phrases “third parties,” “perform work,”

“sell, offer to sell, distribute, configure, service, and/or support” and “Juniper’s products and

services”; (ii) it is overbroad, unduly burdensome, and oppressive; (iii) it seeks information that is

not relevant to the claims or defenses in this action and not proportional to the needs of the case,

and specifically not relevant or proportional to the needs of deciding Juniper’s motion to transfer;

(iv) it is compound and contains multiple discrete subparts; (v) it seeks information protected from

disclosure by attorney-client privilege, attorney work product protection, common interest

privilege, or any other legal privilege or protection; and (vi) it seeks confidential information of

third parties. Juniper further objects to this interrogatory as exceeding the Order Governing

Proceedings’ limit of five interrogatories per side for jurisdictional and venue discovery. Juniper

further objects to this request as calling for information that is not relevant to the four private and

four public factors district courts consider when analyzing a motion to transfer. See In re

Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees




                                                                                              Page | 21
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 23 of 34




involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.

INTERROGATORY NO. 12:

       Please Identify all third parties in Texas (including Entity name and address) that sell

and/or offer for sale Accused Products, including the number of units sold by each such third party

and the revenue derived by Juniper from such sales.

RESPONSE TO INTERROGATORY NO. 12:

       Juniper incorporates by reference its Objections to the Definitions and Instructions,

including but not limited to its objection to the definition of “Accused Product.” Juniper objects

to this interrogatory to the extent that it improperly attempts to shift the burden to Juniper to

identify what systems and components Brazos contends are accused of infringement. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “third parties,” “Accused Product,” and

“sell and/or offer for sale”; (ii) it is overbroad, unduly burdensome, and oppressive; (iii) it seeks

information that is not relevant to the claims or defenses in this action and not proportional to the

needs of the case, and specifically not relevant or proportional to the needs of deciding Juniper’s




                                                                                             Page | 22
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 24 of 34




motion to transfer; (iv) it is compound and contains multiple discrete subparts; (v) it seeks

information protected from disclosure by attorney-client privilege, attorney work product

protection, common interest privilege, or any other legal privilege or protection; and (vi) it seeks

confidential information of third parties. Juniper further objects to this interrogatory as exceeding

the Order Governing Proceedings’ limit of five interrogatories per side for jurisdictional and venue

discovery. Juniper further objects to this request as calling for information that is not relevant to

the four private and four public factors district courts consider when analyzing a motion to transfer.

See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.




                                                                                              Page | 23
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 25 of 34




INTERROGATORY NO. 13:

       Please Identify all taxes owed and/or paid by Juniper to the State of Texas for the past three

(3) years, and Identify the property (real or otherwise) owned and/or leased by Juniper on which

taxes were levied.

RESPONSE TO INTERROGATORY NO. 13:

       Juniper incorporates by reference its Objections to the Definitions and Instructions. Juniper

objects to this interrogatory to the extent it calls for a legal conclusion and/or expert testimony.

Juniper further objects to this interrogatory on the grounds that (i) it is vague and ambiguous,

including without limitation with respect to the terms and phrases “taxes owed and/or paid,”

“property (real or otherwise),” and “owned and/or leased”; (ii) it is overbroad, unduly burdensome,

and oppressive; (iii) it seeks information that is not relevant to the claims or defenses in this action

and not proportional to the needs of the case, and specifically not relevant or proportional to the

needs of deciding Juniper’s motion to transfer; (iv) it is compound and contains multiple discrete

subparts; and (v) it seeks information protected from disclosure by attorney-client privilege,

attorney work product protection, common interest privilege, or any other legal privilege or

protection. Juniper further objects to this interrogatory as exceeding the Order Governing

Proceedings’ limit of five interrogatories per side for jurisdictional and venue discovery. Juniper

further objects to this request as calling for information that is not relevant to the four private and

four public factors district courts consider when analyzing a motion to transfer. See In re

Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees




                                                                                               Page | 24
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 26 of 34




involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.

INTERROGATORY NO. 14:

       Please Identify the number of times per year, for the past three (3) years, a Juniper

employee located outside of Texas traveled to this Judicial District for a work-related purpose

RESPONSE TO INTERROGATORY NO. 14:

       Juniper incorporates by reference its Objections to the Definitions and Instructions. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “located outside of Texas” and “work-

related purpose”; (ii) it is overbroad, unduly burdensome, and oppressive; (iii) it seeks information

that is not relevant to the claims or defenses in this action and not proportional to the needs of the

case, and specifically not relevant or proportional to the needs of deciding Juniper’s motion to

transfer (iv) it is compound and contains multiple discrete subparts; and (v) it seeks information

protected from disclosure by attorney-client privilege, attorney work product protection, common

interest privilege, or any other legal privilege or protection. Juniper further objects to this

interrogatory as exceeding the Order Governing Proceedings’ limit of five interrogatories per side




                                                                                              Page | 25
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 27 of 34




for jurisdictional and venue discovery. Juniper further objects to this request as calling for

information that is not relevant to the four private and four public factors district courts consider

when analyzing a motion to transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th

Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.

INTERROGATORY NO. 15:

       For each Juniper employee identified as having relevant knowledge of the Accused

Products in Juniper’s Motion to Transfer, please Identify the number of work-related trips made

in the past three (3) years, including the number of work-related trips made to Texas.

RESPONSE TO INTERROGATORY NO. 15:

       Juniper incorporates by reference its Objections to the Definitions and Instructions. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including




                                                                                             Page | 26
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 28 of 34




without limitation with respect to the phrase “work-related trips”; (ii) it is overbroad, unduly

burdensome, and oppressive; (iii) it seeks information that is not relevant to the claims or defenses

in this action and not proportional to the needs of the case, and specifically not relevant or

proportional to the needs of deciding Juniper’s motion to transfer; and (iv) it seeks information

protected from disclosure by attorney-client privilege, attorney work product protection, common

interest privilege, or any other legal privilege or protection. Juniper further objects to this

interrogatory as exceeding the Order Governing Proceedings’ limit of five interrogatories per side

for jurisdictional and venue discovery. Juniper further objects to this request as calling for

information that is not relevant to the four private and four public factors district courts consider

when analyzing a motion to transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th

Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.




                                                                                             Page | 27
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 29 of 34




INTERROGATORY NO. 16:

       Please Describe in detail Juniper’s plan to revamp the Juniper Partner Advantage Program

and to integrate Juniper Networks and Mist Systems’ channel programs, and the intended or

expected impact on sales, including but not limited to sales in Texas.

RESPONSE TO INTERROGATORY NO. 16:

       Juniper incorporates by reference its Objections to the Definitions and Instructions. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “plan,” “revamp,” “Juniper Partner

Advantage Program,” “channel programs,” and “intended or expected impact”; (ii) it is overbroad,

unduly burdensome, and oppressive; (iii) it seeks information that is not relevant to the claims or

defenses in this action and not proportional to the needs of the case, and specifically not relevant

or proportional to the needs of deciding Juniper’s motion to transfer; and (iv) it seeks information

protected from disclosure by attorney-client privilege, attorney work product protection, common

interest privilege, or any other legal privilege or protection. Juniper further objects to this

interrogatory as exceeding the Order Governing Proceedings’ limit of five interrogatories per side

for jurisdictional and venue discovery. Juniper further objects to this request as calling for

information that is not relevant to the four private and four public factors district courts consider

when analyzing a motion to transfer. See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th

Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused




                                                                                             Page | 28
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 30 of 34




Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.

INTERROGATORY NO. 17:

       Please Identify all Juniper products and services that have been provided, and/or that are

expected to be provided, in connection with Juniper’s contract with the State of Texas, DIR

Contract Number DIR-TSO-4240.

RESPONSE TO INTERROGATORY NO. 17:

       Juniper incorporates by reference its Objections to the Definitions and Instructions. Juniper

further objects to this interrogatory on the grounds that (i) it is vague and ambiguous, including

without limitation with respect to the terms and phrases “all Juniper products and services,”

“expected to be provided,” and “in connection with”; (ii) it is overbroad, unduly burdensome, and

oppressive; (iii) it seeks information that is not relevant to the claims or defenses in this action and

not proportional to the needs of the case, and specifically not relevant or proportional to the needs

of deciding Juniper’s motion to transfer; and (iv) it seeks information protected from disclosure by

attorney-client privilege, attorney work product protection, common interest privilege, or any other

legal privilege or protection. Juniper further objects to this interrogatory as exceeding the Order

Governing Proceedings’ limit of five interrogatories per side for jurisdictional and venue




                                                                                               Page | 29
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 31 of 34




discovery. Juniper further objects to this request as calling for information that is not relevant to

the four private and four public factors district courts consider when analyzing a motion to transfer.

See In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008).

       Subject to and without waiving the foregoing objections, Juniper responds as follows:

       As set forth in the declaration of Arthur Martinez, the Senior Director of Strategy &

Corporate Development at Juniper Networks, Inc.: (i) “Juniper has identified no employees

involved in the design, development, testing, marketing, financing, or sales of the Accused

Products who work in Texas,” (ii) “the Juniper employees Juniper has thus far identified with

relevant knowledge about the Accused Products, the majority work in Juniper’s Sunnyvale

headquarters and none work in Texas,” (iii) “Juniper also stores the majority of its documentary

evidence relevant to the Accused Products, including records relating to the research and design

of the Accused Products, source code, and marketing, sales, and financial information for the

Accused Products, at its Sunnyvale headquarters,” and (iv) Mr. Martinez has “no reason to believe

that documentary evidence or source code relevant to this case is located in Texas.” See, e.g., Case

No. 6:20-cv-00812-ADA, Dkt. 19-1 at ¶¶ 6, 11, and 12.




                                                                                              Page | 30
      Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 32 of 34




Dated: January 20, 2021          /s/_Todd Briggs______________________________
                                 B. Russell Horton
                                 rhorton@gbkh.com
                                 George Brothers Kincaid & Horton LLP
                                 114 West 7th Street, Suite 1100
                                 Austin, TX 78701
                                 Telephone: (512) 495-1400
                                 Facsimile: (512-499-0094

                                 Kevin P.B. Johnson
                                 kevinjohnson@quinnemanuel.com
                                 Todd Briggs
                                 toddbriggs@quinnemanuel.com
                                 Margaret Shyr
                                 margaretshyr@quinnemanuel.com
                                 Joseph E. Reed
                                 joereed@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 555 Twin Dolphin Drive, 5th Floor
                                 Redwood Shores, CA 94065
                                 Telephone: (650) 801-5000
                                 Facsimile: (650) 801-5100

                                 Nima Hefazi
                                 nimahefazi@quinnemanuel.com
                                 Pushkal Mishra
                                 pushkalmishra@quinnemanuel.com
                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                 865 South Figueroa Street, 10th Floor
                                 Los Angeles, CA 90017
                                 Telephone: (213) 443-3000
                                 Facsimile: (213) 443-3100

                                 Counsel for Defendant
                                 Juniper Networks, Inc.




                                                                          Page | 31
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 33 of 34




                               CERTIFICATE OF SERVICE

       I hereby certify that, on January 20, 2021, all counsel of record were served by email

with a true and correct copy of the above document.

Dated: January 20, 2021                   /s/_Joseph E. Reed __________________________
                                           Joseph E. Reed




                                                                                          Page | 32
       Case 6:20-cv-00812-ADA Document 50-5 Filed 04/30/21 Page 34 of 34




                                         VERIFICATION

       I am authorized to make this verification for and on behalf of Defendant Juniper

Networks, Inc. (“Juniper”). Not all of the matters in the above interrogatory responses are within

my personal knowledge. All the facts stated in the above responses have been assembled by

authorized employees, including myself, and counsel for Juniper. I believe that the matters

stated therein are true and correct, and on that basis verify the responses on behalf of Juniper,

reserving the right, in the event that new, additional, or different information is discovered, to

revise or supplement the responses as the case may be.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on January 20, 2021 at Sunnyvale, California.



                                                  By: ________________________




                                                                                              Page | 33
